


Exhibit 10.4

 

EXECUTION COPY

 

TRADEMARK SECURITY AGREEMENT

 

This Trademark Security Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Trademark Security
Agreement”) dated May 31, 2007 is made by the Persons listed on the signature
pages hereof (collectively, the “Grantors”) in favor of MERRILL LYNCH CAPITAL, a
division of MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC., as collateral agent
(the “Collateral Agent”) for the Secured Parties (as defined in the Credit
Agreement referred to below).

 

WHEREAS, UHS MERGER SUB, INC., a Delaware corporation, UNIVERSAL HOSPITAL
SERVICES, INC., a Delaware corporation, UHS HOLDCO, INC., a Delaware
corporation, have entered into a Credit Agreement dated as of May 31, 2007 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) with the Lenders party thereto and MERRILL LYNCH
CAPITAL, a division of MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC., as
administrative agent.

 

WHEREAS, as a condition precedent to (i) the making of the Loans, (ii) the
issuance of Letters of Credit by the Lenders under the Credit Agreement, and
(iii) the entry into Secured Hedge Agreements by the Hedge Banks from time to
time, each Grantor has executed and delivered that certain Security Agreement
dated as of May 31, 2007 made by the Grantors to the Collateral Agent (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement”). Terms defined in the Security Agreement and not
otherwise defined herein are used herein as defined in the Security Agreement.

 

WHEREAS, under the terms of the Security Agreement, the Grantors have granted to
the Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in, among other property, certain Trademarks constituting Material
Intellectual Property Collateral of the Grantors, and have agreed as a condition
thereof to execute this Trademark Security Agreement for recording with the U.S.
Patent and Trademark Office and any other appropriate governmental authorities.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, each Grantor agrees as follows:

 

Section 1. Grant of Security. Each Grantor hereby grants to the Collateral Agent
for the ratable benefit of the Secured Parties a continuing security interest in
all of such Grantor’s right, title and interest in and to the following (all of
the following items or types of property being herein collectively referred to
as the “Trademark Collateral”), whether now owned or existing or hereafter
acquired or arising:

 

(i)            each Trademark constituting Material Intellectual Property
Collateral owned by the Grantor (including, without limitation, each Trademark
registration and application therefor, referred to in Schedule 1 hereto, and all
of the goodwill of the business connected with the use of or symbolized by, each
Trademark);

 

(ii)           all registrations and applications for registration for any of
the foregoing, together with all renewals thereof;

 

--------------------------------------------------------------------------------


 

(iii)          all rights in the foregoing provided by international treaties or
conventions, all rights corresponding thereto throughout the world and all other
rights of any kind whatsoever of such Grantor accruing thereunder or pertaining
thereto; and

 

(iv)          any and all proceeds of, collateral for, income, royalties and
other payments now or hereafter due and payable with respect to any and all of
the foregoing, including, without limitation, all Proceeds of and revenues from
any and all claims for damages and injunctive relief for past, present and
future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but not the obligation, to
sue for and collect, or otherwise recover, all proceeds and damages relating
thereto.

 

Notwithstanding the foregoing, no security interest shall be granted in any
United States intent-to-use applications to the extent that, and solely during
the period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications under
federal law.

 

Section 2. Recordation. Each Grantor authorizes and requests that the
Commissioner for Trademarks and any other applicable government officer record
this Trademark Security Agreement.

 

Section 3. Execution in Counterparts. This Trademark Security Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

 

Section 4. Grants, Rights and Remedies. This Trademark Security Agreement has
been executed and delivered by the Grantors for the purpose of recording the
grant of security interest herein with the U.S. Patent and Trademark Office. The
security interest granted hereby has been granted to the Collateral Agent in
connection with the Security Agreement and is expressly subject to the terms and
conditions thereof and does not modify its terms or conditions or create any
additional rights or obligations for any party thereto or hereto. The Security
Agreement (and all rights and remedies of the Collateral Agent thereunder) shall
remain in full force and effect in accordance with its terms. In the event of a
conflict between any provision of this Trademark Security Agreement and any
provision of the Security Agreement, the Security Agreement shall govern.

 

Section 5. Governing Law. This Trademark Security Agreement shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

 

 

UHS MERGER SUB, INC.

 

 

 

By:

/s/ Robert Juneja

 

 

 

Name: Robert Juneja

 

 

Title: President

 

--------------------------------------------------------------------------------


 

 

UNIVERSAL HOSPITAL SERVICES, INC., after
giving effect to the Acquisition



 

By:

/s/ Rex T. Clevenger

 

 

 

Name: Rex T. Clevenger

 

 

Title: CFO & Executive Vice President

 

--------------------------------------------------------------------------------


 

 

UHS HOLDCO, INC.

 

 

 

By:

/s/ Rex T. Clevenger

 

 

 

Name: Rex T. Clevenger

 

 

Title: CFO & Executive Vice President

 

--------------------------------------------------------------------------------
